Case 18-09243-JJG-11      Doc 285 Filed 04/16/19 EOD 04/16/19 13:53:24              Pg 1 of 2
                         SO ORDERED: April 16, 2019.




                         ______________________________
                         Jeffrey J. Graham
                         United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

IN RE:                                            )
                                                  )
SCOTTY’S HOLDINGS, LLC,                           )      CASE NO. 18-09243-JJG-11
                                                  )      (Jointly Administered)
      Debtor(s) 1.                                )

                     ORDER SETTING OMNIBUS HEARING DATES

      Pursuant to the Case Management Procedures made applicable in the case by

Order dated January 30, 2019 [Docket. No. 171], the Court hereby sets the following

omnibus hearings: June 12, 2019, at 1:30 p.m. Eastern Time; July 22, 2019, at 1:30




  1  The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11 (the “Lead Case”); A
  Pots & Pans Production, LLC, Case No. 18-09244-JJG-11; Scotty’s Thr3e Wise Men Brewing
  Company, LLC, Case No. 18-09245-JJG-11; Scotty’s Brewhouse, LLC, Case No. 18-09246-JJG-11;
  Scotty’s Brewhouse Bloomington, LLC, Case No. 18-09248-JJG-11; Scotty’s Brewhouse West
  Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-09251-JJG-
  11; Scotty’s Brewhouse Downtown Indianapolis, LLC, Case No. 18-09252-JJG-11; Scotty’s
  Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty’s Brewhouse Fort Wayne, LLC,
  Case No. 18-09255-JJG-11; Scotty’s Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty’s
  Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and Scotty’s Brewhouse Waco, LLC, Case No.
  18-09258-JJG-11.
Case 18-09243-JJG-11   Doc 285   Filed 04/16/19   EOD 04/16/19 13:53:24   Pg 2 of 2



p.m. Eastern Time; and August 21, 2019, at 1:30 p.m. Eastern Time. All hearings

will be held in Room 311 of the Birch Bayh Federal Building and United States

Courthouse, 46 East Ohio Street, Indianapolis, Indiana, 46204. Parties wishing to

participate telephonically should refer to Section A.7. of the Case Management

Procedures.

                                      ###
